DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.

Response to Amendment
	The amendment filed on July 23, 2021 has been entered.  Applicant has: amended claims 1, 9 and 15; and cancelled claims 21, 24 and 27.  Claims 1-3, 6, 8-10, 14-16, 20, 22-23, 25-26 and 28-29 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
receiving, by a service logic execution module of a designated member node, a transaction request […], recited in claim 1;
performing, by the service logic execution module, transaction feasibility verification off the blockchain network according to the transaction request, in claim 1;
sending, by the service logic execution module, an account balance modification instruction to a database management module of the designated member node in response to the transaction feasibility verification being successful, in claim 1;
performing, by the database management module, an account balance modification operation in a database off the blockchain network according to the account balance modification instruction […], in claim 1;
generating, by the service logic execution module, a log file […], in claim 1;
generating, by the blockchain function module, a log file summary […], in claim 1;
broadcasting, by the blockchain function module, a blockchain transaction comprising the log file and the log file summary to the blockchain network, in claim 1;
sending, by the blockchain function module, the log file summary to the service logic execution module, in claim 1;
sending, by the service logic execution module, the log file summary to one or more devices associated with the paying user and/or the receiving user, in claim 1; 
returning, by the database management module, a modification success notification of the account balance modification operation to the service logic execution module after performing the account balance modification operation, in claim 3;
generating, by the service logic execution module after rece1vmg the modification success notification, the log file recording the account balance modification operation, in claim 3;
determining, by the blockchain function module, whether the log file is published to the blockchain by querying the blockchain, in claim 6; and
sending, by the blockchain function module, the log file summary to the service logic execution module, in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6, 8-10, 14-16, 20, 22-23, 25-26 and 28-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part, “prior to the blockchain network performing the consensus verification on the transaction request, generating, by the service logic execution module, a log file recording a history of software operations of the account balance modification operation, and sending the log file to a blockchain function module of the designated member node, wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system.” Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any details (e.g., steps, flowcharts, etc) describing the manner in which the log file is generated.  Applicant’s disclosure indicates that the designated member node may generate a log file used for recording the account balance modification operation, and that the log file is a record file or a file set used for recording an operation event of a software system (such as a windows system, a service Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Independent claims 9 and 15 contain a substantially similar limitation to that described above, accordingly, claims 9 and 15 are also rejected for the same reasons and rational.  Claims 2-3, 6, 8, 10, 14, 16, 20, 22-23, 25-26 and 28-29 are also rejected based upon their dependency to claim 1, 9 or 15. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-3, 6, 8 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The claim limitations identified above in the Claim Interpretation section are claim limitations that invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, “service logic execution module may be software installed on the designated member node, or may be a hardware component of the designated member node”, “database management module may be software installed on the designated member node, or may be a hardware component of the designated member node”, and “blockchain function module is an interface through which the designated member node accesses to the blockchain network, and may be software installed on the designated member node, or may be a hardware component of the designated member node.”  Specification [0065-0067].  While the specification provides a broad overview of these modules, the disclosure fails identify the computer and the algorithm that performs the various functions attributed to the service logic execution module, database management module, and blockchain function module.  Since the disclosure does not clearly identify the specific structure/computer and the particular algorithm to perform each of the recited functions, claims 1, 3 and 6 are indefinite and are rejected under 35 U.S.C. 112(b).  Claims 2-3, 6, 8 and 22-23 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 7 of U.S. Patent No. 11,042,876 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the claims of the 11,042,876 patent.  In this instance, claim 1   
wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system; 
generating, by the blockchain function module, a log file summary by applying a hash algorithm to the log file; broadcasting the log file summary to the blockchain network; 
sending, by the blockchain function module, the log file summary to the service logic execution module; 
sending, by the service logic execution module, the log file summary to one or more devices associated with the paying user and/or the receiving user; and 
querying, by the one or more devices associated with the paying user and/or the receiving user, the blockchain for the log file by using the log file summary.
	Although the independent claim(s) of the ‘876 patent fail to explicitly recite these features, the dependent claim(s) of the ‘876 patent describe(s) what the independent claim(s) lack.  Particularly, Feature A is taught/disclosed by dependent claim 7 of the ‘876 patent; Features B and C are taught/disclosed by dependent claim 2 of the ‘876 patent; and Features D and E are taught/disclosed by dependent claim 3 of the ‘876 patent.	The background section of the ‘876 patent recognizes the need to execute and record transactions performed between users.  ‘876 Col. 1 lines 28-38.  The background also recognized that users may query a platform for records of the transactions, and that there is a potential for tampering Id.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘876 patent to include the features disclosed in dependent claims 2, 3 and 7 of the ‘876 patent, in order to allow users to locate and verify transaction records stored on a platform (e.g., a blockchain platform) that prevents, or at least limits, tampering of transaction records.	Independent claims 9 and 15 of the instant application are similar in scope to claim 1, accordingly, the reasons and rational explained above would also be applicable to claims 9 and 15.  Dependent claims 2-3, 6, 8, 10, 14, 16, 20, 22-23, 25-26 and 28-29 are also rejected on the ground of nonstatutory double patenting based on their dependency to independent claim 1, 9 or 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-3, 6, 8-10, 14-16, 20, 22-23, 25-26 and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-3, 6, 8 and 22-23), a manufacture (i.e. claims 9-10, 14, and 25-26), and a machine (claims 15-16, 20 and 28-29), where the machine and manufacture include the process limitations that 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 1 recites:
receiving, by a service logic execution module of a designated member node, a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount, wherein the designated member node is one of a plurality of member nodes of a blockchain network;
prior to the blockchain network performing consensus verification on the transaction request, performing, by the service logic execution module, transaction feasibility verification off the blockchain network according to the transaction request;
sending, by the service logic execution module, an account balance modification instruction to a database management module of the designated member node in response to the transaction feasibility verification being successful;
performing, by the database management module, an account balance modification operation in a database off the blockchain network according to the account balance modification instruction, wherein the account balance modification operation comprises deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier;
prior to the blockchain network performing the consensus verification on the transaction request, generating, by the service logic execution module, a log file recording a history of the software operations of the account balance modification operation, and sending the log file to a blockchain function module of the designated member node, wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system;
generating, by the blockchain function module, a log file summary by applying a hash algorithm to the log file;
broadcasting, by the blockchain function module, a blockchain transaction comprising the log file and the log file summary to the blockchain network, such that the plurality of member nodes publish the blockchain transaction comprising the log file and the log file summary to a blockchain based on a consensus mechanism;
sending, by the blockchain function module, the log file summary to the service logic execution module;
sending, by the service logic execution module, the log file summary to one or more devices associated with the paying user and/or the receiving user; and
querying, by the one or more devices associated with the paying user and/or the receiving user, the blockchain for the log file by using the log file summary.
	Here, the claims are directed to the abstract idea(s) of transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear the claims (e.g., claim 1) focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., a module, a node, blockchain network, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  See e.g., Specification [0127]; [0136-0139].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As per the querying the blockchain for the log file step, this step is recited at a high level of generality and is merely used as a means of data gathering (i.e. gathering a log file) based on an associated identifier (i.e. a hash of the log file), which is a form of insignificant extra-solution activity.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as See MPEP 2106.05(f).  As per the querying step, the querying of data based on an identifier (e.g., a hash) is extra-solution activity and it fails to integrate the abstract idea into a practical application.  Accordingly, whether considered individually or as a combination the additional elements fail to integrate the judicial exception into a practical application.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of various modules, processors, memory, and/or nodes amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  See also Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Furthermore, the background section of Applicant’s Specification indicates that it was known in the art at the time the invention was filed execute and record transactions and to then query a platform for income and expenditure records of accounts for verification.  Specification [0003].  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Therefore, claims 1, 9 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-3, 6, 8, 10, 14, 16, 20, 22-23, 25-26 and 28-29 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	Dependent claims 2, 10 and 16 merely provide an intended result of why the blockchain transaction is broadcasted to the blockchain network, however, these claims fail to include any new 
Dependent claim 3 further refines the abstract idea by providing a modification success notification.  The claim also refines the abstract idea by refining the timing of when the log file is generated (e.g., after receiving the modification success notification), however, the claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 6 recites the additional elements of:  determining, by the blockchain function module, whether the log file is published to the blockchain by querying the blockchain; and in response to determining that the log file is published to the blockchain, sending, by the blockchain function module, the log file summary to the service logic execution module.  The determining step is recited at a high level of generality and this element in combination with the sending of the log file could reasonably be characterized as a form of insignificant post solution activity as they amount to the gathering and sending of data.  MPEP 2106.05(g).  Examiner notes that the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt and/or transmitting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Dependent claims 8, 14 and 20 further refine the abstract idea by describing the particular verification that must be performed for the transaction, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 22, 25 and 28 further refine the abstract idea by describing what information is, or is not, included with the log file summary.  These claims fail to include any new additional elements 
Dependent claims 23, 26 and 29 further refine the abstract idea by describing when log file summary is sent to the user(s), however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant argues that the claims do not recite certain methods of organizing human activity.  Amendment, pp. 12-13.  Examiner respectfully disagrees.  According to the Specification, in conventional online electronic transactions, a centralized settlement platform (such as a bank or Alipay) is responsible for managing an account of a user. Specification [0003].  The Specification describes that transactions between users are executed and recorded by using the settlement platform, and the users may query the settlement platform for income and expenditure records of the accounts of the users for Id.  The claimed invention is intended to improve the manner income and expenditures records for user accounts are stored.  Specification [0003-0005].  Consistent with the disclosure independent claim 1 recites a series of steps pertaining to the verification, processing and recording of a transaction.  When considered collectively and under the broadest reasonable interpretation, the limitations of claim 1 recite a method of transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer in a database (e.g., the blockchain).  Accordingly, Examiner contends that the claims recite a certain method of organizing human activity in the form of a fundamental economic practice (e.g., mitigating risk before conducting and recording a transaction, and/or performing and recording a transaction), and/or a commercial interaction (e.g., where one or more nodes manage a transaction between a paying user and a receiving user to ensure the transaction is verified, executed, and recorded).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
	Applicant argues that certain parts of the claim 1 pertaining to the generating of the log file, generating of the log file summary, and querying the blockchain for the log file using the log file summary should be identified as additional elements beyond the alleged judicial exception, and that these additional elements integrate the abstract idea into a practical application.  Amendment, pp. 13-15.  Examiner respectfully disagrees.  As indicated in the 101 rejection seen above, Examiner has identified the abstract idea as “transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer in a database (e.g., the blockchain).”  Based on this characterization, Examiner contends that the generating of a log file recording a history of software operations of the account balance modification operation and See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).
	Additionally, even if all of the claim elements noted by Applicant on page 14 of the remarks were considered to be additional elements, Examiner contends that the claim would still be ineligible.  For example, as currently recited, the generating of the log file is recited at a high level of generality.  While the claim provides details as to the type of information recorded in the log file (e.g., a history of software operations of the account balance modification operation), the claim is silent as to the particular manner the log file is generated.  Applicant’s disclosure also fails to elaborate on the particular manner the log file is generated and largely reiterates the language found in the claim.  See e.g., Specification [0051].  In order to generate the log file summary the claimed invention applies a hash See e.g., Specification [0059]; [0083]; [0106].  Accordingly, Examiner finds no indication that the manner the log file and/or log file summary is generated and/or used provides any improvement to a computer, or to any other technology or technical field.  The additional elements do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim.  They do not transform or reduce a particular article to a different state or thing.  They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment.  Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.
	Applicant argues that "prior to the blockchain network performing the consensus verification on the transaction request, generating, by the service logic execution module, a log file recording a history of software operations of the account balance modification operation, and sending the log file to a blockchain function module of the designated member node, wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system" (Emphasis added by Applicant) is not a well-understood, routine, conventional activity in the field, and thus indicates that an inventive concept is present in the claim.  Amendment, pp. 15-16.  Examiner respectfully disagrees.  As indicated in the remarks above, the generating of a log file would fall within 
	Accordingly, Examiner is maintaining the 35 U.S.C. §101 rejection on all claims for the reasons cited the response above and for those cited in the 35 U.S.C. §101 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Unger et al. (US 2020/0028697 A1) discloses a system and method for compliance of transactions in a blockchain environment and distributed ledger technologies using off-chain information without co-ownership of private keys.  Unger Abstract; [0013].
Mercuri et al. (US 2019/0013948 A1) discloses a system/method where a storage service generates a hash of a new event/object and stores the event/object and the hash in off-chain storage. Mercuri [0059].  Mercuri discloses that the hash may be used to identify blockchain objects stored in the off-chain storage and to verify that the blockchain objects stored in the off-chain storage are the same as those on the blockchain.  Id.
Wu et al. (US 11,145,017 B1) discloses a method for recording documents as a data block that is added to a ledger of transactions.  The document package is bundled and signed, and a cryptographic hash of the package is computed.  Wu Abstract; Col. 35 lines 31-64. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 4, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685